PER CURIAM.
Appellant seeks reversal of appellee’s sentence and argues that the trial court erred in departing downward from the recommended guidelines sentence. We agree and reverse on the authority of State v. Peters, 500 So.2d 704 (Fla. 1st DCA 1987) and State v. Caride, 473 So.2d 1362 (Fla. 3d DCA 1985).
Accordingly, this sentence is reversed and remanded with directions to the trial court to resentence appellee within the recommended guidelines sentence.
REVERSED and REMANDED.
DOWNEY, GLICKSTEIN and DELL, JJ., concur.